Doerr and Balio, JJ.
(dissenting in part). We agree with the majority that plaintiff’s cause of action alleging a violation of section 50-b of the Civil Rights Law should have been dismissed. We cannot agree, however, with the majority’s conclusion that plaintiff’s Federal civil rights action was properly dismissed, and thus, we respectfully dissent.
For several years, courts have recognized an individual’s *1011constitutional right of privacy in avoiding the disclosure of personal matters (see, Whalen v Roe, 429 US 589, 598-599; see also, Nixon v Administrator of Gen. Servs., 433 US 425, 457-458; Fadjo v Coon, 633 F2d 1172, 1175-1176; Doe v Borough of Barrington, 729 F Supp 376, 382), including information supplied to the police during a criminal investigation (see, e.g., Fadjo v Coon, supra, at 1175-1176; McCambridge v City of Little Rock, 298 Ark 219, 766 SW2d 909, 913-915). The confidentiality of a complainant’s identity in an intrafamilial sexual abuse matter clearly is protected by that constitutional right.
There is no merit to defendant Phelan’s assertion of qualified immunity. As a general rule, government officials performing discretionary functions are immune from liability for damages when they act in good faith and their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known (Harlow v Fitzgerald, 457 US 800, 818). Further, where liability is predicated upon the violation of a statute, the statute must itself be actionable or it must bear upon the constitutional right asserted by plaintiff (see, Davis v Scherer, 468 US 183, 194, n 12). In the subject case, no private cause of action existed when defendants committed the alleged violation of Civil Rights Law § 50-b. That statute, however, unambiguously "bears” upon the constitutional right of privacy in the confidentiality of plaintiff’s identity, and a reasonable person in Phelan’s position clearly should have been aware of plaintiff’s right of confidentiality. Because the disclosure of plaintiff’s identity violated section 50-b and because factual issues exist whether Phelan acted in good faith by making that disclosure, defendant Phelan was not entitled to summary judgment dismissing the Federal civil rights action.
The Town’s contention that it is immune from liability because Phelan did not act pursuant to approved Town policy is devoid of merit. It is settled law that municipal liability may be imposed for a single decision by municipal policymakers (see, Pembaur v Cincinnati, 475 US 469, 480-481; Owen v City of Independence, 445 US 622; Little v City of N. Miami, 805 F2d 962). Phelan candidly acknowledges that he produced the supporting deposition to the Town Board, the legislative and policymaking body of the Town, because the Board directed him to do so. That single directive furnishes a sufficient basis for imposition of liability upon the Town (see, Pembaur v Cincinnati, supra). Accordingly, we would grant plaintiff’s cross motion for partial summary judgment on her Federal *1012civil rights cause of action against the Town and would deny the motion and cross motion for summary judgment on that same cause of action as against defendant Phelan. (Appeal from Order of Supreme Court, Monroe County, Rose, J.— Summary Judgment.) Present — Callahan, J. P., Doerr, Green, Balio and Lawton, JJ.